DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues on page 6 that Frazier does not disclose a transistor configured to operate with the superconducting wire above a superconducting temperature threshold when the transistor is in an on state.  However, figure 1 of Frazier teaches that when transition temperature Tc has been exceeded and the gate no longer acts as a superconductor, the channel area 22 has an inversion layer that allows current to be passed between n+ source/drain regions 18 and 20.  See col. 3 ll. 28-35 of Frazier.  The device can be considered to be in an on state when current passes between source/drain regions.  Thus, the device of Frazier can be considered to be operating when the gate is above the superconducting temperature threshold and so claim 1 remains rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazier (US 5,521,862).
With regard to claim 1, figure 1 of Frazier discloses a transistor 10, comprising: a superconducting wire 12 on a first layer 12 of the transistor 10; a semiconducting wire 22 on a second layer 22 of the transistor 10, the semiconducting wire 20 configured to transfer current from a source 18 of the transistor 10 to a drain 20 of the transistor 10; and an electrically-insulating layer 14 electrically isolating the first layer 12 from the second layer 22, wherein the transistor is configured to operate (“a current to be passed between n+ source/drain regions 18 and 20”, col. 3 ll. 29) with the superconducting wire 12 above a superconducting temperature threshold (“use of a gate 12, which behaves as a normal conductor above temperature Tc”, col. 3 ll. 5-60) when the transistor is in an on state (“a current to be passed between n+ source/drain regions 18 and 20”, col. 3 ll. 29).
With regard to claim 2, figure 1 of Frazier discloses that the superconducting wire 12 comprises a gate 12 of the transistor 10 and the semiconducting wire 22 comprises the source 18 and drain 20 of the transistor 10.
With regard to claim 3, figure 1 of Frazier discloses that a superconducting threshold temperature of the superconducting wire 12 is adjacent to a semiconducting threshold temperature of the semiconducting wire 22.
With regard to claim 5, figure 1 of Frazier discloses that the superconducting wire 12 is configured to generate heat at a location adjacent to the semiconducting wire during a transition (“Once the transition temperature T.sub.c has been exceeded, gate 12 no longer acts as a superconductor”, col. 3 ll. 34-35) from a superconducting state to a non-superconducting state of the superconducting wire 12.
With regard to claim 7, figure 1 of Frazier discloses that the semiconducting wire 22 has a first region 22 adjacent to the superconducting wire 12 and secondary regions (18, 20) neighboring the first region 22.
With regard to claim 10, figure 1 of Frazier discloses that the superconducting wire 12 is perpendicular (12 extends into and out of the page in fig. 1 and 22 extends left to right in fig. 1) to the semiconducting wire 22.
With regard to claim 11, figure 1 of Frazier discloses that the superconducting 12 wire is parallel (top surface of 12 is parallel to top surface of channel 22) to the semiconducting wire 22.
With regard to claim 12, figure 1 of Frazier discloses that the electrically-insulating layer 14 is thermally conductive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US 5,521,862) in view of Graf et al. (US 4,647,954) (“Graf”).
With regard to claim 6, Frazier does not disclose that the semiconducting wire includes Germanium.
However, figure 1 of Graf discloses that the semiconducting component 11 is composed of Germanium (“germanium (Ge)’, col. 4 Il. 8).
Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate of Frazier with the germanium as taught in Graf in order to provide the fast operation of the device which is due to the small dimensions made possible by the simple structure and to the inherent properties of devices utilizing the tunnel effect. The achieved low power consumption allows high package density and thus high system speeds. See col. 2 Il. 57-62 of Graf.


Allowable Subject Matter
Claims 4, 8-9, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 16 is that Frazier (US 5,521,862) and Chaudhari et al. (US 6,774,463) (“Chaudhari”) do not disclose that in response to the current supplied to the superconducting component, the superconducting component transitions to a non-superconducting state and generates heat sufficient to increase a temperature of the semiconducting component above a semiconducting threshold temperature and enable current flow through the semiconducting component.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        8/23/2022